Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The after-final amendment filed on 11/19/2021 has been entered.  The examiner’s amendment below is made based on the after-final amendment filed on 11/19/2021
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Andrew Douglas (Reg. No.: 51,212) on 11/24/2021.
The application has been amended as follows: (amended claim 7).
	In claim 7, line 14 (last line), “disposed” was deleted, and in its place, -- disposed within a heart valve-- was inserted.

Rejoinder
Claims 7-11, 13-15, 17, and 18 are allowable. The restriction requirement among the species , as set forth in the Office action mailed on 11/02/2020 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 11/02/2020 is withdrawn.  Claims 12 and 16, directed to non-elected species no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Reasons for Allowance
Claims 7-18 are allowed.
The following is an examiner’s statement of reasons for allowance on claims 7-16: the prior art fails to teach or render obvious a cardiac valve occluder comprising, inter alia, an anchoring wire having a distal bend; a locking member having a cinched configuration; the locking member being secured to the anchoring wire and being prevented from moving away from the distal bend when the locking member is in the cinched configuration; and wherein the locking member is configured to retain the distal bend around the lead of the cardiac pacing device or the defibrillation device when in the cinched configuration such that the occluder is disposed within a heart valve.

The following is an examiner’s statement of reasons for allowance on claims 17 and 18: the prior art fails to teach or render obvious a cardiac system comprising, inter alia, a cardiac pacing / defibrillator device comprising an electrical lead; a distal bend of the anchoring wire being configured to be disposed around the lead when the lead is secured to cardiac tissue; the locking member is prevented from moving away from the distal bend when the locking member is in the locked configuration, such that the distal bend is immobilized to the lead in the locked configuration; and an occluder of the cardiac backflow control device can be maintained in position within a valve annulus by cinching the distal bend about the lead and without direct connection to the cardiac tissue.
The closest prior art, Solem (US Pub. No.: 2006/0241745) discloses an anchoring wire, a locking member, and an occluder configured to be disposed in a valve annulus (Fig. 4d).  However, Solem does not disclose a cardiac pacing / defibrillator device comprising an electrical lead; a distal bend of the anchoring wire being configured to be disposed around the lead when the lead is secured to cardiac tissue; 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
                             
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JING RUI OU whose telephone number is (571)270-5036. The examiner can normally be reached M-F 9:00am -5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 571-272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/JING RUI OU/Primary Examiner, Art Unit 3771